DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 9
	“unstructured text based” should be changed to: -- unstructured text input based --
2.	 In Claim 2, line 3
      “the entities” should be changed to: -- the plurality of entities --
3.	 In Claim 2, line 4
	“the entities” should be changed to: -- the plurality of entities --
4.	 In Claim 3, line 1
	“the entities” should be changed to: -- the plurality of entities --
5.	 In Claim 4 line 3
	“identified entities” should be changed to: -- identified plurality of entities --
6.	 In Claim 4, line 7
      “identified entities” should be changed to: -- identified plurality of entities --
7.	 In Claim 5, line 3
	“identified entities” should be changed to: -- identified plurality of entities --
8.	 In Claim 6, line 3
	“identified entities” should be changed to: -- identified plurality of entities --
9.	 In Claim 7, line 3
		“filtering the records” should be changed to: -- filtering records --
10.	 In Claim 10, line 13
	“unstructured text based” should be changed to: -- unstructured text input based --
11.	 In Claim 11, line 3
	“identified entities” should be changed to: -- identified plurality of entities --
12.	 In Claim 11, line 4
	“identified entities” should be changed to: -- identified plurality of entities --
13.	 In Claim 12, line 1
	“the entities” should be changed to: -- the plurality of entities --
14.	 In Claim 13, line 4
	“identified entities” should be changed to: -- identified plurality of entities --
15.	 In Claim 13, line 4
	      “identified entities” should be changed to: -- identified plurality of entities --
16.	 In Claim 14, line 2
	“identify the one” should be changed to: -- identify one --
17.	 In Claim 14, line 4
	“identified entities” should be changed to: -- identified plurality of entities -
18.	 In Claim 15, line 2
	“identify the one” should be changed to: -- identify one --
19.	 In Claim 15, line 5
	      “identified entities” should be changed to: -- identified plurality of entities --
20.	 In Claim 15, line 7
	“to the selected parent” should be changed to: -- to a selected parent --
21.	 In Claim 16, line 2
	“identify the one” should be changed to: -- identify one --
22.	 In Claim 16, line 4
	“filtering the records” should be changed to: -- filtering records --
23.	 In Claim 19, line 10
	      “unstructured text based” should be changed to: -- unstructured text input based --
24.	 In Claim 20, line 3
	“the entities” should be changed to: -- the plurality of entities --
25.	 In Claim 20, line 4
	“the entities” should be changed to: -- the plurality of entities --


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify the distinct features of using unstructured input to update heterogeneous data stores.
The closest prior art made of record is Mikhaylov et al. (US 20180032507), Galitsky (US 20180365228 A1) and Mathias et al. (US 20170278514 A1).
The cited reference (Mikhaylov) teaches systems and methods for aspect-based sentiment analysis using machine learning methods. An example method comprises : receiving, by a computer system, a custom dictionary comprising a list of lexemes referencing at least one of: a target entity or an aspect associated with the target entity; performing, using the custom dictionary, a syntactico-semantic analysis of at least part of a natural language text to produce a plurality of syntactico-semantic structures representing the part of the natural language text; evaluating, using one or more text characteristics produced by the syntactico-semantic analysis, a classifier function to determine polarities associated with one or more aspect terms; and generating a report comprising the aspect terms and polarities of aspects referenced by the aspect terms.
The cited reference (Galitsky) teaches wherein systems, devices, and methods are related to determining an intent of an utterance. For example, an intent classification application accesses a sentence with fragments. The intent classification application creates a parse tree for the sentence. The intent classification application generates a discourse tree that represents rhetorical relationships between the fragments. The intent classification application matches each fragment that has a verb to a verb signature, thereby creating a communicative discourse tree. The intent classification application creates a parse thicket by combining the communicative discourse tree and the parse tree. The intent classification application determines an intent of the sentence from a predefined list of intent classes by applying a classification model to the parse thicket.
The cited reference (Mathias) teaches a system capable of performing natural language understanding (NLU) without the concept of a domain that influences NLU results. The present system uses a hierarchical organizations of intents/commands and entity types, and trained models associated with those hierarchies, so that commands and entity types may be determined for incoming text queries without necessarily determining a domain for the incoming text. The system thus operates in a domain agnostic manner, in a departure from multi-domain architecture NLU processing where a system determines NLU results for multiple domains simultaneously and then ranks them to determine which to select as the result.
The cited references fails to disclose a memory storing a plurality of processor-executable instructions for natural language processing; and one or more processors coupled to the memory and executing the plurality of processor- executable instructions from the memory to: receive an unstructured text input; receive a template for interpreting the unstructured text input; identify, using an entity classifier, a plurality of entities in the unstructured text input and a respective set of characteristics relating to each entity from the plurality of entities; determine a parent entity and a child entity from the plurality of entities based on respective sets of characteristics relating to the plurality of entities and a user selection; identify an action item in the unstructured text based on the plurality of entities and the template; determine, using an intent classifier, an intent of the action item; match the plurality of entities and the intent of the action item based on the template; generate, upon user confirmation, a structured database query based on the action item and matched entities; and update a data store based on the structured database query. As a result, and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677